Citation Nr: 0604415	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  98-06 504A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 60 percent for nerve 
root compression at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1967 to April 1971.

2.	On December 16, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant (, 
through his/her authorized representative,) has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is dismissed.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


